*700Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Virgil H. Sutherland appeals the district court’s order granting the Commissioner’s motion for summary judgment, and affirming the decision of the Commissioner to deny Sutherland disability insurance benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sutherland v. Comm’r of Soc. Sec., No. 1:08-cv-00541-MR (W.D.N.C. June 28, 2010). We grant Sutherland leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.